UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2006



LI RONG LIU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.




                              No. 07-2086



LI RONG LIU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.




On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 2, 2008                   Decided:   August 8, 2008
Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Wong, New York, New York, for Petitioner. Gregory G.
Katsas, Acting Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Rebecca Hoffberg, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Li Rong Liu, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing her appeal from the immigration judge’s decision, which

denied   her   request    for   asylum,       withholding   of   removal,     and

protection under the Convention Against Torture.

           Liu does not challenge the Board’s adoption of the

immigration judge’s finding that she failed to show that her asylum

application was timely filed.               Furthermore, she has raised no

specific     claim     regarding      the    Convention     Against    Torture.

Therefore,     these   claims   are    abandoned.      Edwards    v.   City   of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (holding failure

to raise specific issue in opening brief constitutes abandonment of

that issue under Fed. R. App. P. 28(a)(9)(A).

           Liu also contends the Board and the immigration judge

erred in denying her request for withholding of removal.                      “To

qualify for withholding of removal, a petitioner must show that he

faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”      Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)); see 8

C.F.R. § 1208.16(b) (2007).        Based on our review of the record, we

find that Liu failed to make the requisite showing.              We therefore

uphold the denial of her request for withholding of removal.


                                      - 3 -
          Accordingly, we deny Liu’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                   PETITION DENIED




                              - 4 -